Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Regarding claim 15, the claim discloses a video analytics module operable to receive metadata comprising the classification label and appearance characteristics derived from the one or more images, generate a value based on the metadata, compare the value to a threshold, determine based on the comparison that the object matches a reference object, and send a notification indicating a match between the object and the reference object, wherein the object and the reference object are instances of a same physical object (emphasis added by the Examiner). The Examiner has reviewed the specification and notes that the specification supports the following
a) storing metadata regarding a classification label (last sentence of paragraph 0033, the temporal object classification module 208 may generate metadata related to the class of an object and the metadata may be stored in the metadata database 112). 
b) storing metadata regarding appearance characteristics [signatures] derived from the images (paragraph 0035, the object indexing module is operable to generate signatures for objects. The signatures may be stored in the metadata database 112). 
	However the Examiner can find no instance in the specification where the metadata containing the classification label and appearance characteristics is used to generate a value which is compared to a threshold, determine based on the comparison that the object matches a reference object…wherein the object and the reference object are instances of a same physical object. 
	The same analysis applies equally to the method claim 20 which has analogous limitations to claim 15. 
	The dependent claims are rejected similarly at least due to their dependence on the rejected base claims. Furthermore the Examiner has found no support in the specification for following dependent limitations
 	Claims 18 and 23 - specifically “based on the additional metadata and in response to a user command received via an input device, identify a group of the candidate objects that match the object, wherein the candidate objects in the group are instances of the same physical object”.
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669